 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDviews the forms when observations are being made and bases herjudgment of the operators' competency, at least in part, on them. Inaddition to the above duties, the "supervisors" are responsible for theoperation of the traffic department between 7 a.m. and midnight onweekends and between 7 and 8 a.ln. and 9 p.m. and midnight on week-days, hours during which no chief operator is present, and at suchtimes exercise discretion in assigning overtime.They receive a "reliefdifferential" for tours or shifts between 8 a.m. and midnight onweekends.The Board has recently found that employees classified as "super-visors" at the other Montana offices of the Employer are supervisorswithin the meaning of the Act.3The duties of the "supervisors"herein, though different in some respects from those of the similarlyclassified employees at the other Montana offices, are not so materiallydistinguishable as to warrant a different determination of supervisorystatus.Accordingly, we find that the "supervisors" at the Employer'sMissoula,Montana, office are supervisors within the meaning of theAct and should be excluded from the previously certified unit.We,therefore, grant the instant motion to remove them from the bargain-ing unit because they are supervisors.[The Board excluded the classification of "supervisor."]3 SeeThe Mountain States Telephoneand Telegraph Company(not published in NLRBvolumes) ;The Mountain States Telephone& Telegraph Company,126 NLRB 676,Wyoming Radio,Inc.andNational Association of BroadcastEmployees and Technicians,AFL-CIO.CateNo.A041.February 16, 1961ADVISORY OPINIONThis is a petition filed by Edward M. Lynch, regional director forregion 2 of the National Association of Broadcast Employees andTechnicians, AFL-CIO, herein called Petitioner, pursuant to Section102.98 of the Board's Rules and Regulations, Series 8, praying for anadvisory opinion as to whether the Board would assert jurisdictionover the operations of Wyoming Radio, Inc., herein called the Em-ployer.Thereafter, on December 22, 1960, the Employer filed ananswerto the petition.A. In substance, the petition and its attachmentsallege asfollows:1.The Employer is engaged in the business of commercial radioprogramingand transmissionat Nanticoke, Pennsylvania. In a rep-resentation proceeding held before the Pennsylvania LaborRelationsBoard, herein called the Pennsylvania Board, the Employer admitted130 NLRB No. 41. WYOMING RADIO, INC.391that its gross annual business for the fiscal year ending August 29,1959, was $75,000.2.On August 8, 1960, after the Petitioner won the election in therepresentation proceeding, the Pennsylvania Board issueda nisiorderof certification setting forth that the Petitioner had been selected asthe exclusive representative of Employer's employees.3.Thereafter, on August 16, the Employer filed exceptions to thenisiorder on the grounds,inter alia,that the Pennsylvania Boarderred in asserting jurisdiction over the Employer without consideringa 4-week financial statement, the figures of which, if projected for afull year, would have indicated a gross annual income in excess of$100,000 for the fiscal year ending May 31, 1961. Such a projection,according to the Employer, would result in "restoring jurisdiction tothe National Labor Relations Board anda prioriremoving jurisdic-tion from the Pennsylvania Labor Relations Board."4.On September 8, 1960, the Pennsylvania Board issued its finalorder dismissing the Employer's exceptions and making thenisiorderfinal and absolute. In so doing, the Pennsylvania Board refused toproject the 4-week figures because commerce data for a recent annualperiod was available to it-to wit the fiscal year ending August 29,1959.15.Based upon refusal-to-bargain charges, the Pennsylvania Board,on September 19, issued a complaint in Case No. 87 for the year ending1960, naming the Employer as respondent. The complaint has beennoticed for hearing.6.There is no petition or charge now pending before the NationalLabor Relations Board with respect to this matter.B. In its answer to the petition herein, the Employer alleges asfollows :1.The substance of the allegations in the petition is admitted bythe Employer. Its gross annual business for the fiscal year endingAugust 29, 1959, was $75,517.07; while its gross annual business forthe fiscal year ending August 27, 1960, was $85,387.94.During the15-week period between August 27 and December 10, 1960, the Em-ployer's gross business was $26,698.25.2.In addition, the Employer alleged that, at the hearing beforethe Pennsylvania Board in the aforementioned unfair labor practiceCase No. 87 of 1960, it objected to the jurisdiction of the PennsylvaniaBoard and submitted a commerce questionnaire in support of its ob-jection,This questionnaire, a copy of which was attached to theEmployer's answer herein, substantiates the commerce data herein-above set forth.IIn support of this position,the Pennsylvania Board cited the Board's decision inAroostook Federation of Farmers,Inc.,114 NLRB 538, and the General Counsel's speechof August 31, 1960,delivered at Hershey,Pennsylvania. 392DECISIONSOF NATIONALLABOR RELATIONS BOARD3.The Employer has no objections to the assertion of jurisdictionby the National Labor Relations Board.C. On the basis above, the Board is of the opinion that :1.The Employer, operating a radio station; is engaged in the busi-ness of commercial radio programing and transmission.2.The Employer's gross volume of business was $75,517.07 for thefiscal year ending August 29, 1959, and was $85,387.94 for the fiscalyear ending August 27, 1960. If the Board were to project for a yearthe figure of $26,698.25 for the 15-week period between August 27 toDecember 10, 1960, the gross volume of business would be $92,553.93.3.The Board's standard for exercising jurisdiction over enterprisesengaged in the operation of radio stations is a minimum gross volumeof business of $100,000 per annum.Raritan Valley BroadcastingCompany, Inc., 122NLRB 90.Accordingly, the parties are advised, pursuant to Section 102.103of the Board Rules and Regulations, Series 8, that:The Board would not assert jurisdiction herein because the factssubmitted do not establish that the Employer's operations meet theBoard's standard for asserting jurisdiction over radio stations.Fred L.RobertsandPlumbers and Pipefitters Local UnionNo. 350 and Sheet Metal Workers Local Union No. 26.CaseNo. A0-f20. February 16, 1961ADVISORY OPINIONThis is a petition filed by Plumbers and Pipefitters Local UnionNo. 350 and Sheet Metal Workers Local Union No. 26, herein jointlycalled Petitioners, under the Board's applicable Rules and Regula-tions, requesting an advisory opinion as to whether it would assertjurisdiction over the operations of Fred L. Roberts. Said petitionalleges in substance that :1.Petitioners are defendants in a suit brought against them by saidRoberts in the First Judicial District Court of the State of Nevada.Said case is docketed as Case. No. 22720 in said court. (The nature ofsaid suit is not given.)2.Said Roberts, since April 1960, has been engaged in Carson City,Nevada, as a subcontractor in the plumbing, heating, and air-conditioning business.Prior to that time he was engaged at Fresno,California, in a similar business.3.During the first quarter of 1960, while he was operating in Cali-fornia, Roberts purchased materials valued at $38,875, approximatelyhalf of which came to him "directly or indirectly from outside thatState."When he removed hisbusinessto Nevada, Roberts took with.him and transferred approximately "$7,000 worth of thesematerials"130 NLRB No. 40.